Weinstein, J.,
dissents and votes to reverse the judgment insofar as appealed from, and grant the plaintiff judgment against Novick, with the following memorandum: According to my view of the record, the unequivocal terms of the subject guarantee do not limit it to the indebtedness arising from the purchase agreement to which it was attached. Nor is the date on which the defendant Novick signed and executed the guarantee controlling inasmuch as that instrument specifically provides that it extends to "any other contract with or obligation to the Seller howsoever and whenever arising”. By executing a guarantee of such a broad and open-ended nature, the defendant Novick obligated himself with respect to the payment of all sums already due and to become due from Quail Homes to Kleet Lumber. The most reasonable interpretation of the aforementioned wording is that the guarantee executed by Novick expressly covers the entire balance due on the running account of Quail Homes.
Thus, notwithstanding the trial court’s conclusion that the guarantee, although dated January 18, 1978, was not actively signed until January 1979, it was improper to release Novick from all liability on these facts.
Where, as here, a contract is clear and unambiguous on its face, resort may not be had to extrinsic evidence of a prior or contemporaneous oral agreement to limit its duration or in any way aid in its interpretation (see, Moore Bros. Oil Co. v *566Dean, 109 AD2d 872, lv denied 65 NY2d 608; Nanuet Natl. Bank v Rom, 96 AD2d 898). Accordingly, the trial court erred in dismissing the complaint against the guarantor. The plaintiff should be awarded judgment against the guarantor.